Order, Family Court, Bronx County (Juanita E. Wing, Ref.), entered on or about December 12, 2012, which denied the mother’s motion to dismiss the petition for improper service, and granted the father an extension of time to serve the mother at her last known address and place of employment, unanimously affirmed, without costs.
Family Court providently exercised its discretion in extending the father’s time to serve process in the “interest of justice” (see CPLR 306-b). The court properly considered that the father had a meritorious cause of action, and that a denial of the extension request would extremely prejudice the father, who, due to the passing of time and the child’s removal from New York by the mother, would no longer be able to invoke the jurisdiction of New York courts to obtain custody and/or visitation.
We have considered the mother’s remaining claims and find them unavailing.
Concur — Tom, J.E, Friedman, Renwick, Gische and Clark, JJ.